Citation Nr: 0126233	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  99-15 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for chronic headache 
and left-sided facial numbness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from October 1967 to September 1969.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA), 
Regional Office (RO).

In April 2001, the Board remanded this case to the agency of 
original jurisdiction for purposes of scheduling the veteran 
for a personal hearing.

The veteran failed to report for his scheduled September 2001 
personal hearing before a Member of the Board at the local 
VARO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the agency of 
original jurisdiction.

2.  The preponderance of the evidence shows that the veteran 
does not have PTSD that is related to his period of active 
duty.

3.  The veteran's service medical records show that he was 
treated for skin abrasions on the right side of his head, as 
well as on his right hand and wrist, following a truck 
accident; however, he is not shown by competent medical 
evidence to exhibit any current disorder, to include residual 
scars, that are proximately due or related to this injury.

4.  The veteran's service medical records show no treatment 
for left-sided facial numbness or headaches proximate to or 
following the truck accident.  Post-service medical records 
do not show the presence of left-sided facial numbness or 
headaches related to his period of active duty.


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD which is related to active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2001).

2.  The veteran does not have residuals of a head injury 
proximately due or related to active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001).

3.  Chronic disabilities productive of headaches or left-
sided facial numbness were not incurred in or aggravated by 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No.
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq.; 
see Duty to Assist Regulations for VA, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  Id.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  At various times throughout the pendency of 
this appeal, the veteran was notified of the evidence 
necessary to warrant increased evaluations for hearing loss, 
tinnitus, and lumbosacral strain.  This notification was 
contained within rating decisions dated in February 1998 and 
October 1998 and a statement of the case dated in May 1999.  
The Board concludes that the discussions in the rating 
decisions and statement of the case adequately informed the 
veteran of the evidence needed to substantiate his claims and 
complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  Upon 
review of the claims folder, it appears that identified 
records relevant to the disabilities at issue have been 
obtained. 

The veteran has failed to adequately respond to the RO's 
request for specific information relating to approximate 
dates, as well as places, were he was treated for his claimed 
disorders during service.  His service medical records have 
been associated with the claims folder, and he has been 
afforded VA examinations with respect to his claimed 
disorders.  He has also been given every opportunity to 
supplement the record, to include being afforded a personal 
hearing.  Accordingly, the Board finds that the duty to 
notify and assist under the VCAA has been satisfied and under 
the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Thus, the Board finds that the 
veteran will not be prejudiced by the Board's appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

The veteran's service medical records show that he had a 
normal clinical evaluation, save a one-inch scar on the 
forehead, on enlistment examination in June 1967.  In July 
1968, while based at the Naval Station in Adak, Alaska, the 
veteran was treated for skin abrasions on the right side of 
the head, as well as on the right hand and wrist, after 
falling off a truck.  He received three 5.0 sutures to the 
chin; it was felt that the area of abrasion around the 
laceration would probably leave a moderate scar.  His other 
abrasions, on the face and hand, were cleansed and dressed.  
There was no further mention of treatment or examination 
related to this accident.  The veteran had a normal clinical 
evaluation, save scars on the left side of the forehead and 
left elbow, on separation examination in September 1969.

The veteran's DD Form 214N reflects that his primary military 
occupational specialty (MOS) was the equivalent of an 
Ordinance Mechanic.  He received no combat-related awards or 
decorations.

In conjunction with a December 1996 application for pension, 
the veteran submitted a statement in which he alleged 
numbness and pain of the upper and lower left leg secondary 
to gunshot wounds to the extremity.  He indicated that he was 
robbed at gunpoint in 1985.

Treatment records developed at Grady Memorial Hospital in 
1992 and 1996 were obtained.  These records show that the 
veteran underwent right knee arthrotomy and debridement, as 
well as ring and long finger flexor sheath irrigation 
procedures in March 1992.  In March 1996, he was treated for 
left lower lobe pneumonia.  During the hospital course, he 
also underwent laminectomy and evacuation of abscess of the 
L4-5 region.

The veteran was afforded a VA general medical examination in 
February 1997.  Physical examination revealed diagnoses of 
status post residuals of lumbar spine surgery and status post 
residuals of pneumonia.  It was remarked that there were also 
abnormal radiographic findings suspicious for infection 
process, such as discitis and osteomyelitis.

VA outpatient treatment records developed in 1997 show 
treatment on occasion for the veteran's back and lung 
disorders.

In May 1997, the veteran submitted a statement to the effect 
that he believes that his current headaches and left-sided 
facial numbness are proximately due to his in-service truck 
accident in Adak, Alaska.  Upon being shipped out to Vietnam, 
he indicated that he was assigned to DaNang-China Beach 
security.  Although he did not participate in fighting on the 
fields, he noted that every night or so rocket rounds, bombs, 
and mortars would rain down with death written on them.  He 
noted that he now has some nights in which he awakens in a 
cold sweat.

In November 1997, the RO sent a letter to the veteran 
requesting more specific information for purposes of 
verifying his claimed in-service stressors.  He failed to 
submit a response.

In December 1997, the veteran was afforded VA mental 
disorders examination.  The examination report noted, in 
pertinent part, that during his tour of active duty, the 
veteran worked on a crash crew at an air base.  He stated 
that one time, they almost collided with another vehicle; he 
was thrown from the vehicle and suffered injuries to the 
head.  He also claimed that he hurt his back.  While in 
Vietnam, he served as a security guard at China Beach and 
helped guard ammo dumps, bunkers and other facilities.  He 
stated that he had no injuries in Vietnam and did not express 
any PTSD symptoms.  He complained of chronic headaches on the 
left side, as well as facial numbness.  He also had pain in 
both legs; his left leg symptoms were secondary to a 
fractured tibia in 1982 and from a gunshot wound with 
residual numbness in 1985.  He stated that he tosses and 
turns at night, and has some difficulty sleeping and 
relaxing.  The examiner noted that most of the veteran's 
complaints were of a medical nature, not of psychiatric 
causes.  Mental status evaluation of the veteran revealed 
that he was in contact with reality.  He was correctly 
oriented in all three spheres, and his memory appeared to be 
intact for short and long term events.  He denied any history 
of suicidal or homicidal ideations, as well as any auditory 
or visual hallucinations.  His mood was mildly dysphoric.  
The examiner also noted that the veteran did not express any 
bizarre or paranoid ideations.  His sensorium was noted to be 
generally clear.  He admitted to having one DUI in 1985; he 
described himself as a beer drinker, but minimized, and 
denied any problems with alcohol.  He stated that due to his 
physical problems, he could no longer drive a motor vehicle.  
He stated that his sleep problems are primarily due to his 
head and back and not PTSD-related symptoms.  The mental 
disorders examiner did not indicate Axis I or II diagnoses.  
Rather, an Axis IV diagnosis indicated that the veteran's 
current problems were due to psychosocial stressors.  It was 
noted that most of his complaints and pain center around 
medical rather than psychiatric problems and the stress that 
it causes in his life.

The veteran was also afforded a VA general medical 
examination in December 1997.  The veteran stated that his 
headaches began following a motor vehicle accident in service 
in 1968 or 1969.  On physical examination, no significant 
abnormalities were noted of the skin, including appendages.  
The head and face were noted to be normocephalic and 
symmetrical, respectively.  Cranial nerve assessment was 
unremarkable.  The diagnoses included chronic headache, 
clinically appearing to be tension-type.  It was noted that 
no abnormalities were seen on cranial nerve examination to 
explain facial numbness.

Private medical records developed by Drs. Tarplee and Pappas 
from 1996 to 1998 reflect treatment on occasion for migraine 
headache and left-sided facial numbness.  A March 1998 report 
by Dr. Pappas notes the veteran's 1985 fall from a fire 
truck, and at least a 10 year history of headaches.  

In July 1998, the veteran submitted a duplicate copy of his 
1997 statement.  However, he included an addendum reflecting 
that his best friend, L. Lawrence, died only a few hours 
after they arrived in Vietnam.

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred or aggravated, 
provided the disability is not the result of the person's own 
willful misconduct.  38 U.S.C.A. § 1110, 1131 (West Supp. 
2001).  Certain chronic diseases, when manifest to a degree 
of 10 percent or more within one year after the veteran's 
military service ended, may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West Supp. 2001); 38 C.F.R. § 
3.307(d) (2001).

When a disease shown to be chronic in service [or in a 
presumptive period] so as to permit a finding of service 
connection, subsequent manifestations, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  However, not every symptom manifested 
during service will permit service connection of a chronic 
illness which is first shown as a clear-cut clinical entity, 
at some later date.  Demonstrating the in-service presence of 
a chronic disease requires a combination of manifestations 
sufficient to identify it and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  38 C.F.R. § 3.303(b) (2001).

During the pendency of this appeal, VA regulations concerning 
the type of evidence required to establish service connection 
for PTSD, were amended. 64 Fed. Reg. 32807 (June 18, 1999) 
(codified at 38 C.F.R. § 3.304(f)).  Because the veteran's 
claim was filed before the regulatory change occurred, he is 
entitled to application of the version most favorable to him.  
See Karnas, 1 Vet. App. 308, 311 (1991).  In the instant 
case, the RO has not provided the veteran with the amended 
regulations however, the Board finds that it may proceed with 
a decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).

Under the old regulation, service connection for PTSD 
required: 1) Medical evidence establishing a clear diagnosis 
of the condition; 2) Credible supporting evidence that the 
claimed inservice stressor actually occurred; and 3) A link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor was related to combat, service department 
evidence that the veteran engaged in combat or that he/she 
was awarded the Purple Heart, Combat Infantryman Badge, or 
similar combat citation would be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998); See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Under the new regulation, service connection for PTSD 
requires: 1) Medical evidence diagnosing the condition; 2) A 
link, established by medical evidence, between current 
symptoms and an inservice stressor; and 3) Credible 
supporting evidence that the claimed inservice stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  
38 C.F.R § 3.304(f) (20001).

The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has set forth the analytical framework for 
establishing the presence of a recognizable stressor, the 
essential prerequisite to support a diagnosis of PTSD and 
entitlement to service connection.  There are two major 
components to this analysis: first, it must be established 
whether the evidence demonstrates that stressful events 
occurred and, second, it must be established whether the 
stressful events are sufficient to support a diagnosis of 
PTSD.  Cohen, 10 Vet. App. at 141; Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996); Zarycki v. Brown , 6 Vet. App. 91, 
98-99 (1993).

For veterans who engaged in combat with the enemy during 
active service, the regulations provide that "the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence of aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran ... Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."  38 U.S.C.A. 
§§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2001).  

Having reviewed the record, the Board observes that the 
veteran, by his own admission, never engaged in direct combat 
with the enemy.  Accordingly, the standards set forth in 38 
U.S.C.A. § 1154(b) (West 1991) and its corresponding 
regulatory section, 38 C.F.R. § 3.304(d) (2001), are not for 
application.

In Cohen, the Court pointed out that the VA had adopted the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV in amending 38 C.F.R. §§ 4.125, 4.126), and that the 
standard regarding assessing the sufficiency of a stressor 
was now a more subjective one.  See 61 Fed. Reg. 52695-52702 
(1996).  The Court took judicial notice of the fact that the 
shift in diagnostic criteria changed from an objective 
("would evoke...in almost anyone") standard in assessing 
whether a stressor is sufficient to trigger PTSD to a 
subjective standard.  The criteria now require exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  A more susceptible individual may 
have PTSD based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is, accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, 10 Vet. App. at 153.

The veteran's December 1997 mental disorder examiner, having 
recorded the veteran's alleged stressor and conducted a 
detailed interview, specifically determined that the criteria 
for a diagnosis of PTSD were not met.  Indeed, the examiner 
noted that the veteran's present complaints are related to 
medical, rather than psychiatric, problems.

In addition, the preponderance of the medical evidence 
demonstrates that the veteran does not suffer from any 
residuals of his in-service truck accident.  Although he was 
treated for abrasions of the skin related to the truck 
accident in service, his skin has been consistently noted to 
be normal on VA general medical examinations.  There are no 
records of treatment following the truck incident.  Moreover, 
the veteran had a normal clinical evaluation on separation 
examination in September 1969.

The Board further observes that the lack of chronicity or 
continuity of symptomatology in the many years between the 
veteran's separation in 1969 and his treatment for chronic 
headache and alleged left-sided facial numbness weigh heavily 
against a finding of direct service connection.  In addition, 
the Board notes that there is no competent medical evidence 
establishing an etiological relationship between any disorder 
of the head, to include chronic headache and left-sided 
facial numbness and the veteran's period of active duty 
service.

In reaching this determination, the Board has considered all 
relevant evidence of record, including treatment records and 
statements from the veteran not specifically discussed above.  
See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) 
(citing Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

The Board has also considered the contentions of the veteran, 
inasmuch as he is offering his own medical opinion and 
diagnoses, and notes that the record does not indicate that 
the veteran has any medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  His assertions as to 
medical causation alone are not probative because lay persons 
(i.e., persons without medical expertise) are not competent 
to offer medical opinions.  Moray v. Brown, 5 Vet. App. 211 
(1993).

With respect to this appeal, the Board has concluded that the 
preponderance of the evidence is against the veteran's claims 
service connection for PTSD, residuals of a head injury, 
chronic headache and left-sided facial numbness.  The 
doctrine of 



reasonable doubt, therefore, does not apply in this case.  38 
U.S.C.A. § 5107(b) (West Supp. 2001).


ORDER

The claims of entitlement to service connection for PTSD, 
residuals of head injury, chronic headache and left-sided 
facial numbness are denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

